Citation Nr: 1636945	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  11-09 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a left shoulder disability.

5.  Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD).

6.  Entitlement to a disability rating in excess of 10 percent for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from September 1996 to September 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In September 2014, the Board remanded the case for further development.

The issues of entitlement to service connection for an acquired psychiatric disability and entitlement to a disability rating in excess of 10 percent for lumbosacral strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 2000 rating decision denied the Veteran's claim for entitlement to service connection for bilateral pes planus; and the Veteran did not appeal that decision in a timely manner nor was any new and material evidence submitted within the appeal period.

2.  Evidence added to the record since the prior final denial in April 2000 is either cumulative or redundant of the evidence of record at that time, and does not raise a reasonable possibility of substantiating the claim for service connection for bilateral pes planus.

3.  There has been no demonstration by competent clinical, or competent and credible lay, evidence of record of a current diagnosis of a right knee disorder at any time proximate to, or since, the Veteran's claim.

4.  There has been no demonstration by competent clinical, or competent and credible lay, evidence of record of a current diagnosis of a left knee disorder at any time proximate to, or since, the Veteran's claim.

5.  There has been no demonstration by competent clinical, or competent and credible lay, evidence of record of a current diagnosis of a left shoulder disorder at any time proximate to, or since, the Veteran's claim.


CONCLUSIONS OF LAW

1.  The April 2000 rating decision is final.  38 U.S.C.A. § 7015(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for bilateral pes planus.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.159 (2015).

3.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

5.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in November 2009 satisfied the duty to notify provisions with respect to the service connection claims, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating in the event of award of the benefit sought.

With respect to the issue of whether new and material evidence has been received to reopen the claim for bilateral pes planus, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of claims to reopen service connection claims, the appellant be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  The November 2009 VCAA letter provided notice of the elements of service connection and new and material evidence, and the reasons for the prior denial of the claim, as well as the assignment of a disability rating and/or effective date.  Thus, the criteria of Kent are satisfied.  See Kent, 20 Vet. App. at 9.

The Board concludes that VA's duty to assist has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his post service VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Additionally, in compliance with the Board's September 2014 remand, the Veteran's records from the Social Security Administration (SSA) were obtained and associated with the claims file.

The Veteran was not provided a VA examination for the claimed left shoulder disorder.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, the only evidence that any left shoulder disability is related to his military service is his own unsupported lay statements connecting such a condition with service.  Moreover, there is no medically competent diagnosis of a chronic left shoulder disorder.  Accordingly, the Board finds that referral for a VA medical examination is not warranted.

With regard to the claims for bilateral knee disabilities, the RO provided the Veteran a VA examination in November 2013.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  The examiner discussed the history of the Veteran's claimed bilateral knee condition and conducted clinical examinations of the Veteran, but the VA examination did not show a current right or left knee disorder.  In the absence of any current disability, any claim as to an inadequate VA examination  as to etiology is moot.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A ] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108 ]."  38 U.S.C.A. § 5103A (f) (West 2014).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (the Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011)

The RO denied the Veteran's original claim of service connection for bilateral pes planus in an April 2000 rating decision on the basis that while the evidence showed that bilateral pes planus existed prior to service, there was no evidence that this condition permanently worsened as a result of service.

The Veteran did not submit any evidence within one year of the April 2000 rating decision, nor did he file a timely appeal to the April 2000 rating decision.  Therefore, it is final.  38 U.S.C.A. § 7015(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

The Veteran filed a claim to reopen his claim for service connection for bilateral foot condition in October 2009.  The December 2009 rating decision on appeal denied the claim to reopen.

The basis of the April 2000 prior final denial was the RO's findings that there was no evidence that the Veteran's bilateral pes planus that existed prior service was permanently aggravated by, or during, his service.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the April 2000 rating decision that addresses this basis.

The evidence before VA at the time of the April 2000 rating decision consisted of service treatment records.  Pertinent evidence submitted and obtained since the April 2000 rating decision includes post-service VA treatment records dated from June 2007 to May 2016 reflecting an assessment of flatfoot on problem list and severe pes planus in July 2010, the Veteran's Social Security records, and lay statements from the Veteran.

However, the evidence added to the record subsequent to the April 2000 rating decision is either duplicative or cumulative of records previously in the claims file, and/or does not address whether the Veteran's preexisting bilateral pes planus was chronically aggravated by, or during, service.  The evidence merely provides information that was of record at the time of the April 2000 determination, that is, that the Veteran has bilateral pes planus.  The Veteran's lay statements in this regard, even when presumed credible, are duplicative or cumulative of assertions previously considered.

As the preponderance of the evidence is against reopening the claim of entitlement to service connection for bilateral pes planus, the benefit-of-the-doubt rule does not apply, and this claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The presence of a right knee, left knee, or left shoulder disorder is not shown proximate to, or during, the period on appeal.  A current disability is generally shown by evidence after the claim is submitted or shortly before.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement a current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim); Romanowski v. Shinseki, 26 Vet. App. 289, 294 (2013).  The Veteran's claims were received in October 2009.  The record contains VA treatment records dated from June 2007 through May 2016, and decisional and medical records relating to the Veteran's Social Security Administration (SSA) disability claims filed in June 2009 and November 2011.  Since there is no confirmed diagnosis of chronic right knee, left knee, or left shoulder disorder, the Board cannot conclude that any such disorder is currently present.  The Veteran has not been shown to have the requisite knowledge to render a diagnosis of chronic right knee, left knee, or left shoulder disability.

To that effect, in a July 2007 VA emergency department note, the Veteran reported a history of back injury in 1997 or 1998 and complained of pain in the back, knees and back of the thighs; he described pain and tingling extending the length of his legs.  However, the assessment was chronic back pain and leg pain probably secondary to herniated disk and muscle inflammation of the spine regions.  VA emergency department notes dated December 2009 and February 2010 also show the Veteran complained of back and knee pain; it was noted that he had gained 20 pounds since September 2009 and had been taught a home exercise program; his knees started to hurt now that he had started walking.  In a March 2010 VA primary care nursing triage note, the Veteran continued to complain of pain of bilateral knees and feet and reported having problems with knees and feet since being in the military.

However, in February 2010, physical examination of the knees revealed no increased heat, no effusions, and no tenderness.  Patellae moved freely with no pain and joint lines were nontender.  A July 2010 VA physical medicine rehab clinic consultation note reflects on examination of the knees, there was no joint line tenderness, no swelling, no tenderness to palpation, and stability tests were normal.

Furthermore, a VA knee and lower leg conditions examination was conducted in November 2013.  Based on review of the claims file, the examiner noted the Veteran has never had a knee and/or lower leg condition.  The Veteran reported that when he worked in a warehouse in 2009 his knees hurt and that when he stopped working his knee pain resolved.  He reported that he fell while in the military and hurt his knees a few times but the dates of knee injuries were unknown.  The examiner concluded that the Veteran did not have a diagnosis of a knee condition now or in the past; he did not take any medication for his knees; and he had not had surgeries or other procedures on his knees.  The examiner stated the Veteran's knee pain when working in 2009 was most likely due to strain.  Although the Veteran had decreased range of motion of both knees on physical examination, the examiner stated it was primarily due to deconditioning as the Veteran did not do any exercise or significant walking; he did not have any knee pain with knee flexion or extension, bilaterally.  X-rays of each knee showed normal joint spaces, normal alignment, with no acute fracture, and no knee effusion.  The examiner provided an opinion that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that the Veteran's bilateral knee condition was not due to injury in military or since that time but was due to deconditioning and lack of exercise.

With regard to the left shoulder, VA problem list shows an assessment of shoulder arthralgia.  An October 2009 VA emergency department note shows that the Veteran complained of left shoulder pain for 5 days but he denied injury.  He noted the symptoms since his recent discharge from the hospital for back pain and spasm when he was initiated on Tizanidine.  Notably, it was noted there was no history of injury or strain.  The assessment was left shoulder impingement syndrome.  However, X-ray of the left shoulder was within normal limits, with no evidence of acute left shoulder pathology or significant degenerative change.  Further, a November 2009 VA physical medicine and rehab clinic consultation note reports an impression of left shoulder pain due to poor posture and scapula muscle control.  Additionally, a July 2010 VA physical medicine rehab clinic consultation note reflects on examination of the shoulders, there was good range of motion, bilaterally, and impingement sign was negative.

The Veteran's Social Security records only show other medical conditions, such as psychiatric and low back disorders.  They do not show the existence of any right knee, left knee, or left shoulder disorder.  

A symptom standing alone does not constitute a disability without an identified basis for the finding or symptom.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 239 F.3d 1356, 1361-62 (Fed. Cir. 2001).  No underlying pathology relating to the reported bilateral knee or left shoulder pain has been diagnosed or identified, nor is there any objective evidence of an illness, disease, injury, or limitation of function, and as such, bilateral knee or left shoulder pain alone does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001).

Because entitlement to service connection requires the presence of a current disability, the Board finds that service connection for right knee, left knee, or left shoulder disability has not been established.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) (indicating that service connection presupposes a current diagnosis of the condition claimed).  Thus, service connection for right knee, left knee, and left shoulder disabilities is not warranted. 

The Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claims, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence not having been received, the claim for service connection for bilateral pes planus is not reopened, and the appeal is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a left shoulder disability is denied.


REMAND

The Veteran was afforded a more recent VA back (thoracolumbar spine) conditions examination in July 2016.  However, the clinical findings of the July 2016 VA examination were not reviewed by the AOJ when it last adjudicated the issue on appeal in the October 2014 supplemental statement of the case (SSOC).  Subsequent VA treatment records dated from April to May 2016 reflecting the Veteran's mental health treatments have also been associated with the claims file.  Neither the Veteran nor his representative has waived AOJ consideration of this evidence.  Accordingly, the Veteran's claims relating to a psychiatric disability and service-connected lumbosacral strain must be remanded so that this evidence may be considered by the AOJ in the first instance.  38 C.F.R. § 20.1304(c).

The Board finds that the VA medical opinion of record continues to be inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The July 2016 VA spine examination report states that the Veteran does not have radicular pain or any other signs or symptoms due to radiculopathy but does not discuss the July 2007 diagnosis of sciatica, as was directed by the September 2014 remand.  Further, the July 2016 VA examiner noted that she was unable to state without mere speculation whether pain, weakness, fatigability or incoordination significantly limit functional ability, with repeated use over a period of time or with flare-ups, because the examination was not being conducted following repeated use over time or during a flare-up.  However, that the July 2016 VA examination report did not contain sufficient detail because it gave no indication whether additional testing or information could have enabled a finding quantifying additional limitation of functional ability following repeated use over time or during flare-ups.  An examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion, and, in order to be adequate, the examiner must explain the basis for the opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  In this regard, the law requires that if the examiner continues to feel that the requested opinion(s) cannot be rendered without resorting to speculation, s/he should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  See Jones, 23 Vet. App. at 390.

In September 2014, the Board instructed that the AOJ provide the Veteran VA spine and psychiatric examinations.  The record reflects that the Veteran was scheduled for VA spine and neurological, and psychiatric examinations in September 2014 but he did not report to any scheduled examinations; the record indicates that the notification of these examinations were undelivered.  In a May 2016 brief, the Veteran's representative points out that the Veteran did not receive proper notification of his scheduled examinations.  As the Veteran was provided only a VA spine examination in July 2016, he should be provided another opportunity for a VA psychiatric examination.  The Board agrees.

Therefore, the case must be remanded to obtain new medical examinations which comply with the requirements of the September 2014 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (a previous remand confers upon the claimant, as a matter of law, the right to compliance with the remand orders).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records for the Veteran from the VA Medical Center in Richmond, Virginia, and all associated outpatient clinics, dated from May 2016 to the present.  All attempts to obtain those records should be documented in the claims file.

2.  Thereafter, schedule a VA spine examination to determine the nature and extent of the Veteran's lumbar spine disability and any related neurological disabilities of the lower extremities.  

The examiner must review the claims file and all previous VA examination reports and must note that review in the report.  The examination report should show consideration of the Veteran's documented medical history and assertions.  All indicated tests, to include X-rays and range of motion evaluations, should be accomplished, and all clinical findings due to lumbar spine disability and any related neurological disabilities of the lower extremities must be reported in detail.  If the examiner finds no evidence of neurological impairment, the examiner should discuss the July 2007 diagnosis of sciatica.

(a) The examiner should make specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination associated with use of the low back.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss of the low back due to pain or any of the other symptoms listed above during flare-ups or with repeated use.  To the extent possible, the examiner should express any additional functional loss in terms of additional degrees of limited motion. 

(b) The examiner must express (as much as possible) the degree of functional loss that the Veteran had during flare-up in terms of whether the pain during flare-ups caused decreased or abnormal excursion, strength, speed, coordination, or endurance.  The examiner must provide an estimate of the range of motion that remained during the flare-ups a far as performing the normal working movements of his low back with normal excursion, strength, speed, coordination, and endurance.  If the examiner concludes that an estimate of the range of motion during flare-ups cannot be provided without resorting to mere speculation, the examiner must support that opinion with a full and complete explanation as to why the examiner cannot provide the requested opinion without resort to mere speculation.

3.  Schedule the Veteran for a VA psychiatric examination, with an appropriate specialist, to determine the nature and etiology of any acquired psychiatric disorder.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.

The examiner should review the claims files prior to completing the examination report.  Based on the review of the claims files and examination of the Veteran, the examiner should identify:

(a) Identify the nature of the Veteran's current acquired psychiatric disorders, to include whether he meets the DSM-V criteria for a diagnosis of PTSD (Please specify the diagnosis (or diagnoses).)

(b) If he does have a diagnosis of PTSD, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's PTSD is based on a reported in-service personal assault stressor.

In formulating the opinion, the VA examiner is asked to address whether the Veteran exhibited behavior changes which may be indicative that a personal assault occurred; the examiner should review the Veteran's personnel history in the claims file to assist in offering this opinion.  The requested opinion should take into consideration all relevant evidence following the incident, as well as the Veteran's own assertions. 

(c) For any diagnosed psychiatric other than PTSD, the examiner should provide an opinion on whether it is at least as likely as not that any of the Veteran's current diagnosed acquired psychiatric disorders was incurred in, or is otherwise etiologically related to, service. 

A complete explanation must be given for any opinion expressed, and the foundation for all conclusions should be set forth.

4.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After any pertinent outstanding records are added to the claims file, readjudicate the Veteran's claims on appeal, taking into consideration all newly acquired evidence associated with the claims file.  If any benefit sought on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran, which must address all of the evidence of record since that issue was last adjudicated by the AOJ.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


